                                                      1   DYKEMA GOSSETT LLP
                                                          Dommond E. Lonnie (142662)
                                                      2   dlonnie@dykema.com
                                                          Isabella C. Hsu (306178)
                                                      3   ihsu@dykema.com
                                                          333 South Grand Avenue
                                                      4   Suite 2100
                                                          Los Angeles, CA 90071
                                                      5   Telephone: (213) 457-1800
                                                          Facsimile: (213) 457-1850
                                                      6
                                                          Attorneys for Defendant,
                                                      7   GENERAL MOTORS LLC

                                                      8   GROTEFELD, HOFFMAN, SCHLEITER,
                                                          GORDON, OCHOA & EVINGER, LLP
                                                      9   Janice M. Seller (123171)
                                                          5535 Balboa Boulevard
                                                     10   Suite 219
                                                          Encino, CA 91316
                                                     11   Telephone: (747) 233-7145
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP




                                                          Fascimile: (312) 601-2402
                       333 SOUTH GRAND AVENUE




                                                     12
                                                          Attorneys for Plaintiff,
                              SUITE 2100




                                                     13   STATE FARM GENERAL INSURANCE COMPANY

                                                     14
                                                                                     UNITED STATES DISTRICT COURT
                                                     15
                                                                                    EASTERN DISTRICT OF CALIFORNIA
                                                     16
                                                                                               FRESNO DIVISION
                                                     17
                                                        STATE FARM GENERAL INSURANCE                          Case No. 1:17-cv-01718-LJO-SKO
                                                     18 COMPANY,
                                                                                                              Assigned to Hon. Lawrence J. O'Neill
                                                     19                Plaintiff,                             Courtroom: 4

                                                     20         v.                                            JOINT STIPULATION AND REQUEST
                                                                                                              TO EXTEND DEADLINE TO FILE
                                                     21 GENERAL MOTORS LLC; DOES 1 through                    DISPOSITIONAL DOCUMENTS; AND
                                                        10, inclusive,                                        ORDER
                                                     22
                                                                       Defendants.                            (Doc. 13)
                                                     23

                                                     24

                                                     25         IT IS HEREBY STIPULATED, by and between Plaintiff State Farm General Insurance

                                                     26 Company and Defendant General Motors LLC, through their attorneys of record, as follows:
                                                     27        1.       The parties have settled this action and filed a Joint Notice of Settlement on October

                                                     28 26, 2018 [Doc. No. 11];

                                                                                                          1
                                                      1         2.       Pursuant to a Minute Order entered on October 29, 2018 [Doc No. 12], the Court

                                                      2 ordered that dispositional documents be filed in this action no later than November 16, 2018;

                                                      3         3.       Plaintiff and Defendant are meeting and conferring on the terms of a Confidential

                                                      4 Settlement Agreement to be signed by both parties which has not been finalized yet.

                                                      5         4.       A Stipulation to Dismiss Entire Action with Prejudice and Proposed Order will be

                                                      6 filed with the Court after the settlement is finalized.

                                                      7         5.       The parties reasonably do not expect that the settlement will be finalized or that they

                                                      8 will be able to file a stipulation of dismissal with prejudice in this action on or before November 16,

                                                      9 2018.

                                                     10         6.       For this reason, the parties agree, stipulate, and jointly request that the deadline to

                                                     11 file dispositional documents in this action should be extended from November 16, 2018 to January
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 15, 2019; and
                              SUITE 2100




                                                     13         7.       This joint stipulation and request is made in good faith and not for the purposes of

                                                     14 delay or obstruction, and is based on good cause as set forth above.

                                                     15 IT IS SO STIPULATED.

                                                     16

                                                     17    Dated: November 16, 2018                         DYKEMA GOSSETT LLP
                                                     18

                                                     19                                                     By: /s/Dommond E. Lonnie
                                                     20                                                           Dommond E. Lonnie
                                                                                                                  Isabella C. Hsu
                                                     21                                                           Attorneys for Defendant,
                                                                                                                  GENERAL MOTORS LLC
                                                     22

                                                     23
                                                           Dated: November 16, 2018                         GROTEFELD, HOFFMAN, SCHLEITER, GORDON,
                                                     24                                                     OCHOA & EVINGER, LLP
                                                     25

                                                     26                                                     By: /s/Janice Seller (as authorized on 11/16/18)
                                                     27                                                           Janice M. Seller
                                                                                                                  Attorneys for Plaintiff,
                                                     28                                                           STATE FARM GENERAL INSURANCE
                                                                                                                  COMPANY
                                                                                                             2
                                                      1                                                  ORDER
                                                      2
                                                                   Pursuant to the parties’ above-stipulation (Doc. 13), and good cause appearing, the Court
                                                      3
                                                          HEREBY EXTENDS the deadline to file dispositional documents from November 16, 2018, to
                                                      4
                                                          January 15, 2019.
                                                      5

                                                      6 IT IS SO ORDERED.

                                                      7

                                                      8
                                                          Dated:     November 19, 2018                                 /s/   Sheila K. Oberto            .
                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                      9

                                                     10

                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12
                              SUITE 2100




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26
                                                     27

                                                     28

                                                                                                             3
